Citation Nr: 0809685	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-30 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty in the 
Merchant Marines from November 1944 to June 1945.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A Travel Board hearing was held at the RO in 
February 2008.  Also in February 2008 the case was advanced 
on the docket.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The appellant has alleged that he injured his back during 
basic training.  He has indicated that he was helping to 
launch a vessel a little larger than a life raft when the 
vessel swayed and knocked him down, causing him to land flat 
on his back.  He stated that he was then taken to sick bay 
for treatment and observation.  The veteran further alleges 
that his back continued to bother him during service and that 
he was having severe back pain in late May and early June 
1945 while serving aboard the USS Horatio Allen.  After he 
was discharged from the Horatio Allen in June 1945 he went to 
Seattle and in July 1945 he was admitted to the hospital 
where he first had his tonsils removed and then had five days 
of subsequent traction therapy for his back.  In conjunction 
with his claim, the veteran has submitted a certificate of 
discharge from the Seattle hospital showing that he was 
treated from July 11, 1945, to July 19, 1945, and that his 
condition had improved.  The certificate does not clearly 
show the problem for which the veteran was treated.  Also, 
the veteran submitted a letter from his sister indicating 
that the veteran, after his low back injury in service, had 
written a letter to their parents explaining what had 
happened. 

Both the veteran's service medical records and more specific 
records of the veteran's July 1945 hospitalization have been 
determined to be unavailable.  Consequently, given that the 
Board finds that the veteran's report regarding his back 
injury is credible, and given that there is no documentation 
of record contradicting this report, the Board further finds 
that the injury is reasonably established.  Also, the veteran 
has further alleged that he continued to have back problems 
since the time of his back injury in service to the present 
day.  A July 2003 progress note from a treating physician Dr. 
S indicates that this allegation could potentially be 
accurate as he noted that the veteran's back pain "could 
have originated from his history of injury during his 
military commitment."  Additionally, it is well established 
that the veteran has a current low back disability as Dr. S 
has provided diagnoses of lumbar degenerative joint disease 
status post lumbar laminectomy and chronic severe back pain.  
Consequently, given that the evidence shows a current low 
back disability, reasonably establishes some level of back 
injury in service and indicates that the current low back 
disability may be related to the low back injury in service, 
the Board finds that a VA compensation and pension 
examination is warranted.  See 38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As the 
veteran has not received such an examination, he should be 
afforded one on Remand.

The Board also notes that in a May 2002 statement the veteran 
listed the medical providers he had seen for his back 
problems from service until the present.  Some of the 
providers listed were not identified with sufficient 
specificity for the RO to attempt to obtain any pertinent 
records from them.  Other providers, however, were identified 
with sufficient specificity (i.e. name and general location) 
to allow the RO to attempt to obtain any pertinent records.  
Accordingly, on remand, prior to affording the veteran the VA 
examination, the RO should provide the veteran an opportunity 
to provide any necessary information for providers that he 
has not identified with sufficient specificity and should 
then attempt to obtain any available pertinent records from 
all providers who the veteran has identified with sufficient 
specificity.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide any additional pertinent details 
regarding the practitioners he identified 
in his May 2002 statement and for all 
sources appropriately identified, the RO 
should secure copies of complete records 
of any treatment or evaluation for low 
back problems.

2.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the likely etiology of the 
veteran's current low back disability.  
The veteran's claims folder must be made 
available to the examiner.  Any indicated 
tests should be performed.  The examiner 
should then provide an opinion whether 
such disability is at least as likely as 
not related to the veteran's military 
service-in particular the injury in 
service as described by the veteran.  The 
examiner should explain the rationale for 
the opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



